In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-09-00026-CR

 _____________________


JOHN WILLIAM GREER, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 08-03607




MEMORANDUM OPINION
	On December 2, 2008, the trial court sentenced John William Greer on a conviction
for burglary of a habitation.  Greer filed a notice of appeal on January 22, 2009.  The trial
court entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.  On January 29, 2009, we notified the parties that we would dismiss the appeal
unless the appellant established grounds for continuing the appeal.  The appellant filed a
response but failed to establish that the trial court's certification should be amended. 
Because the record does not contain a certification that shows the defendant has the right of
appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we dismiss
the appeal.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY 
										Justice	

Opinion Delivered March 4, 2009
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.